
	
		II
		111th CONGRESS
		1st Session
		S. 1620
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mr. Bingaman (for
			 himself, Ms. Snowe,
			 Mr. Kerry, and Mr. Lugar) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  incentives and fees for increasing motor vehicle fuel economy, and for other
		  purposes.
	
	
		1.Short title; amendment of
			 1986 Code
			(a)Short
			 titleThis Act may be cited
			 as the Efficient Vehicle Leadership
			 Act of 2009.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			2.Tax credit for
			 fuel-efficient motor vehicles
			(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 (relating to other credits) is amended by
			 inserting after section 30D the following new section:
				
					30E.Fuel
				performance rebate
						(a)Allowance of
				credit
							(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the amount
				determined under paragraph (2) with respect to any new qualified fuel-efficient
				motor vehicle placed in service by the taxpayer during the taxable year.
							(2)Credit
				amountWith respect to each new qualified fuel-efficient motor
				vehicle, the amount determined under this paragraph shall be equal to the
				product of—
								(A)the absolute
				value of the difference between the fuel-economy rating and the reference
				fuel-economy rating for such motor vehicle for the model year, and
								(B)100, and
								(C)the applicable
				amount.
								(3)Applicable
				amountFor purposes of paragraph (2)(C), the applicable amount is
				equal to—
								(A)in the case of
				model year 2011—
									(i)$1,000, or
									(ii)$2,000, if the
				fuel-economy rating for such motor vehicle is at least 50 percent more
				efficient than the reference fuel-economy rating for such motor vehicle as
				determined under paragraph (2)(A), and
									(B)in the case of
				any succeeding model year—
									(i)$1,500, or
									(ii)$2,500, if the
				fuel-economy rating for such motor vehicle is at least 50 percent more
				efficient than the reference fuel-economy rating for such motor vehicle as
				determined under paragraph (2)(A), or
									(iii)$3,500, if the
				fuel-economy rating for such motor vehicle is at least 75 percent more
				efficient than the reference fuel-economy rating for such motor vehicle as
				determined under paragraph (2)(A).
									(b)New qualified
				fuel-Efficient motor vehicleFor purposes of this section, the
				term new qualified fuel-efficient motor vehicle means a passenger
				automobile or light truck—
							(1)which is treated
				as a motor vehicle for purposes of title II of the Clean Air Act,
							(2)which achieves a
				fuel-economy rating that is more efficient than the reference fuel-economy
				rating for such motor vehicle for the model year,
							(3)for which standards are prescribed pursuant
				to section 32902 of title 49, United States Code,
							(4)the original use
				of which commences with the taxpayer,
							(5)which is acquired
				for use or lease by the taxpayer and not for resale,
							(6)the purchase
				price of which, less the amount allowable under subsection (a) with respect to
				such vehicle, does not exceed $50,000, and
							(7)which is made by
				a manufacturer beginning with model year 2011.
							(c)Application
				with other credits
							(1)Business credit
				treated as part of general business creditSo much of the credit
				which would be allowed under subsection (a) for any taxable year (determined
				without regard to this subsection) that is attributable to property of a
				character subject to an allowance for depreciation shall be treated as a credit
				listed in section 38(b) for such taxable year (and not allowed under subsection
				(a)).
							(2)Refundable
				personal credit
								(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart C for such taxable
				year (and not allowed under subsection (a)).
								(B)Refundable
				credit may be transferred
									(i)In
				generalA taxpayer may, in connection with the purchase of a new
				qualified fuel-efficient motor vehicle, transfer any refundable credit
				described in subparagraph (A) to any person who is in the trade or business of
				selling new qualified fuel-efficient motor vehicles and who sold such vehicle
				to the taxpayer, but only if such person clearly discloses to such taxpayer,
				through the use of a window sticker attached to the new qualified
				fuel-efficient vehicle—
										(I)the amount of the
				refundable credit described in subparagraph (A) with respect to such vehicle,
				and
										(II)a notification
				that the taxpayer will not be eligible for any credit under section 30, 30B, or
				30D with respect to such vehicle unless the taxpayer elects not to have this
				section apply with respect to such vehicle.
										(ii)CertificationA
				transferee of a refundable credit described in subparagraph (A) may not claim
				such credit unless such claim is accompanied by a certification to the
				Secretary that the transferee reduced the price the taxpayer paid for the new
				qualified fuel-efficient motor vehicle by the entire amount of such refundable
				credit.
									(iii)Consent
				required for revocationAny transfer under clause (i) may be
				revoked only with the consent of the Secretary.
									(iv)RegulationsThe
				Secretary may prescribe such regulations as necessary to ensure that any
				refundable credit described in clause (i) is claimed once and not retransferred
				by a transferee.
									(d)Other
				definitionsFor purposes of this section—
							(1)Fuel-economy
				ratingThe term fuel-economy rating means, with
				respect to any motor vehicle, the combined fuel-economy rating for such motor
				vehicle, expressed in gallons per mile, determined in accordance with section
				32904 of title 49, United States Code.
							(2)Model
				yearThe term model year has the meaning given such
				term under section 32901(a) of such title 49.
							(3)Motor
				vehicleThe term motor vehicle means any vehicle
				which is manufactured primarily for use on public streets, roads, and highways
				(not including a vehicle operated exclusively on a rail or rails) and which has
				at least 4 wheels.
							(4)Reference
				fuel-economy ratingThe term reference fuel-economy
				rating means, with respect to any motor vehicle, the fuel economy
				standard for such motor vehicle, expressed in gallons per mile, calculated by
				applying the relevant vehicle attributes to the mathematical function published
				pursuant to section 32902(b)(3)(A) of title 49, United States Code.
							(5)Other
				termsThe terms automobile, passenger
				automobile, light truck, and manufacturer have
				the meanings given such terms in regulations prescribed by the Administrator of
				the Environmental Protection Agency for purposes of the administration of title
				II of the Clean Air Act (42 U.S.C. 7521 et seq.).
							(e)Special
				rules
							(1)Basis
				reductionFor purposes of this subtitle, the basis of any
				property for which a credit is allowable under subsection (a) shall be reduced
				by the amount of such credit so allowed (determined without regard to
				subsection (c)).
							(2)No double
				benefitNo other credit shall be allowable under this chapter for
				a new qualified fuel-efficient motor vehicle with respect to which a credit is
				allowed under this section.
							(3)Property used
				by tax-exempt entityIn the case of a vehicle whose use is
				described in paragraph (3) or (4) of section 50(b) and which is not subject to
				a lease, the person who sold such vehicle to the person or entity using such
				vehicle shall be treated as the taxpayer that placed such vehicle in service,
				but only if such person clearly discloses to such person or entity in a
				document the amount of any credit allowable under subsection (a) with respect
				to such vehicle (determined without regard to subsection (c)). For purposes of
				subsection (c), property to which this paragraph applies shall be treated as of
				a character subject to an allowance for depreciation.
							(4)Property used
				outside United States, etc., not qualifiedNo credit shall be
				allowable under subsection (a) with respect to any property referred to in
				section 50(b)(1) or with respect to the portion of the cost of any property
				taken into account under section 179.
							(5)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit (including recapture in the case of a
				lease period of less than the economic life of a vehicle).
							(6)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects to not have this section apply to such
				vehicle.
							(7)Interaction with
				air quality and motor vehicle safety standardsA motor vehicle shall not be considered
				eligible for a credit under this section unless such vehicle is in compliance
				with—
								(A)the applicable
				provisions of the Clean Air Act for the applicable make and model year of the
				vehicle (or applicable air quality provisions of State law in the case of a
				State which has adopted such provisions under a waiver under section 209(b) of
				the Clean Air Act), and
								(B)the motor vehicle
				safety provisions of sections 30101 through 30169 of title 49, United States
				Code.
								(8)Inflation
				adjustmentIn the case of any model year beginning in a calendar
				year after 2010, each dollar amount in subsection (a)(3)(B) shall be increased
				by an amount equal to—
								(A)such dollar
				amount, multiplied by
								(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				model year begins, determined by substituting 2009 for
				1992 in subparagraph (B) thereof.
								Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of $100.(f)Regulations
							(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				promulgate such regulations as necessary to carry out the provisions of this
				section.
							(2)Coordination in
				prescription of certain regulationsThe Secretary of the
				Treasury, in coordination with the Secretary of Transportation and the
				Administrator of the Environmental Protection Agency, shall prescribe such
				regulations as necessary to determine whether a motor vehicle meets the
				requirements to be eligible for a credit under this
				section.
							.
			(b)Credit allowed
			 against alternative minimum tax
				(1)Business
			 creditSection 38(c)(4)(B) is amended by redesignating clauses
			 (i) through (viii) as clauses (ii) through (ix), respectively, and by inserting
			 before clause (ii) (as so redesignated) the following new clause:
					
						(i)the credit
				determined under section
				30E,
						.
				(2)Personal
			 credit
					(A)Section
			 24(b)(3)(B) is amended by striking and 30D and inserting
			 30D, and 30E.
					(B)Section
			 25(e)(1)(C)(ii) is amended by inserting 30E, after
			 30D,.
					(C)Section 25B(g)(2) is amended by striking
			 and 30D and inserting 30D, and 30E.
					(D)Section 26(a)(1) is amended by striking
			  and 30D and inserting 30D, and 30E.
					(E)Section 904(i) is
			 amended by striking and 30D and inserting 30D, and
			 30E.
					(c)Display of
			 creditSection 32908(b)(1) of title 49, United States Code, is
			 amended—
				(1)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (F) and (G), nad
				(2)by inserting
			 after subparagraph (D) the following new subparagraph:
					
						(E)the amount of the
				fuel-efficient motor vehicle credit allowable with respect to the sale of the
				automobile under section 30E of the Internal Revenue Code of 1986 (26 U.S.C.
				30E).
						.
				(d)Conforming
			 amendments
				(1)Section 38(a) is
			 amended by striking plus at the end of paragraph (34), by
			 striking the period at the end of paragraph (35) and inserting ,
			 plus, and by adding at the end the following new paragraph:
					
						(36)the portion of
				the fuel performance rebate to which section 30E(c)(1)
				applies.
						.
				(2)Section 1016(a)
			 is amended by striking and at the end of paragraph (36), by
			 striking the period at the end of paragraph (37) and inserting ,
			 and, and by adding at the end the following new paragraph:
					
						(38)to the extent
				provided in section
				30E(e)(1).
						.
				(3)Section 6501(m)
			 is amended by inserting 30E(e)(6), after
			 30D(e)(4),.
				(4)The table of
			 section for subpart C of part IV of subchapter A of chapter 1 is amended by
			 inserting after the item relating to section 30D the following new item:
					
						
							Sec. 30E. Fuel performance
				rebate.
						
						.
				(e)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			3.Fuel performance
			 fee
			(a)In
			 generalSection 4064 is amended to read as follows:
				
					4064.Fuel
				performance fee
						(a)Imposition of
				tax
							(1)In
				generalThere is hereby imposed on the sale by the manufacturer
				of each fuel guzzler motor vehicle a tax equal to the product of—
								(A)the absolute
				value of the difference between the fuel-economy rating and the reference
				fuel-economy rating for such motor vehicle for the model year, and
								(B)100, and
								(C)the applicable
				amount.
								(2)Applicable
				amountFor purposes of paragraph (1)(C), the applicable amount is
				equal to—
								(A)$1,500, or
								(B)$2,500, if the
				fuel-economy rating for such motor vehicle is more than 50 percent less
				efficient than the reference fuel-economy rating for such motor vehicle as
				determined under paragraph (1)(A), or
								(C)$3,500, if the
				fuel-economy rating for such motor vehicle is more than 75 percent less
				efficient than the reference fuel-economy rating for such motor vehicle as
				determined under paragraph (1)(A).
								(b)Fuel guzzler
				motor vehicleFor purposes of this section—
							(1)In
				generalThe term fuel guzzler motor vehicle means a
				passenger automobile or light truck—
								(A)which is treated
				as a motor vehicle for purposes of title II of the Clean Air Act,
								(B)which achieves a
				fuel-economy rating that is less efficient than the reference fuel-economy
				rating for such motor vehicle for the model year,
								(C)which has a gross vehicle weight rating of
				not more than 8,500 pounds, and
								(D)which is made by
				a manufacturer beginning with model year 2013.
								(2)Exception for
				emergency vehiclesThe term fuel guzzler motor
				vehicle does not include any vehicle sold for use and used—
								(A)as an ambulance
				or combination ambulance-hearse,
								(B)by the United
				States or by a State or local government for police or other law enforcement
				purposes, or
								(C)for other
				emergency uses prescribed by the Secretary by regulations.
								(c)Other
				definitionsFor purposes of this section—
							(1)Fuel-economy
				ratingThe term fuel-economy rating means, with
				respect to any motor vehicle, the combined fuel-economy rating for such motor
				vehicle, expressed in gallons per mile, determined in accordance with section
				32904 of title 49, United States Code.
							(2)Model
				yearThe term model year has the meaning given such
				term under section 32901(a) of such title 49.
							(3)Motor
				vehicleThe term motor vehicle means any vehicle
				which is manufactured primarily for use on public streets, roads, and highways
				(not including a vehicle operated exclusively on a rail or rails) and which has
				at least 4 wheels.
							(4)Reference
				fuel-economy ratingThe term reference fuel-economy
				rating means, with respect to any motor vehicle, the fuel economy
				standard for such motor vehicle, expressed in gallons per mile, calculated by
				applying the relevant vehicle attributes to the mathematical function published
				pursuant to section 32902(b)(3)(A) of title 49, United States Code.
							(5)Other
				termsThe terms automobile, passenger
				automobile, light truck, and manufacturer have
				the meanings given such terms in regulations prescribed by the Administrator of
				the Environmental Protection Agency for purposes of the administration of title
				II of the Clean Air Act (42 U.S.C. 7521 et seq.).
							(d)Inflation
				adjustmentIn the case of any model year beginning in a calendar
				year after 2010, each dollar amount in subsection (a)(2) shall be increased by
				an amount equal to—
							(1)such dollar
				amount, multiplied by
							(2)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the model year begins, determined by substituting
				2009 for 1992 in subparagraph (B) thereof.
							Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$100..
			(b)Conforming
			 amendments
				(1)The heading for
			 part I of subchapter A of chapter 32 is amended by striking
			 Gas
			 and inserting Fuel.
				(2)The table of
			 parts for subchapter A of chapter 32 is amended by striking Gas
			 in the item relating to part I and inserting Fuel.
				(3)The table of
			 sections for part I of subchapter A of chapter 32 is amended by striking
			 Gas in the item relating to section 4064 and inserting
			 Fuel.
				(4)The heading for
			 subsection (d) of section 1016 is amended by striking gas guzzler tax and
			 inserting fuel
			 performance fee.
				(5)The heading for
			 subsection (e) of section 4217 is amended by striking gas guzzler tax and
			 inserting fuel
			 performance fee.
				(6)The heading for
			 subparagraph (B) of section 4217(e)(3) is amended by striking
			 gas guzzler
			 tax and inserting fuel performance
			 fee.
				(7)Section 4217(e)
			 is amended by striking gas guzzler tax each place it appears and
			 inserting fuel performance fee.
				(c)Effective
			 dateThe amendments made by this section shall apply to sales of
			 vehicles beginning with model year 2013.
			
